Exhibit 10.1

 

2,650,000 Shares

 

THE MANITOWOC COMPANY, INC.

 

Common Stock

($0.01 Par Value)

 

UNDERWRITING AGREEMENT

 

December 7, 2004

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

-1-

 

UNDERWRITING AGREEMENT

 

December 7, 2004

 

UBS Securities LLC

Lehman Brothers Inc.

J.P. Morgan Securities Inc.

as Managing Underwriters

c/o UBS Securities LLC

299 Park Avenue

New York, New York  10171

 

Ladies and Gentlemen:

 

The Manitowoc Company, Inc., a Wisconsin corporation (the “Company”), proposes
to issue and sell to the underwriters named in Schedule A hereto (the
“Underwriters”), for whom you are acting as representatives, an aggregate of
2,650,000 shares (the “Firm Shares”) of Common Stock, $0.01 par value (the
“Common Stock”).  In addition, solely for the purpose of covering
over-allotments, the Company proposes to grant to the Underwriters the option to
purchase from the Company up to an additional 397,500 shares of Common Stock
(the “Additional Shares”).  The Firm Shares and the Additional Shares are
hereinafter collectively sometimes referred to as the “Shares.”  References
herein to  Common Stock include the related common stock purchase rights under
the Rights Agreement, dated as of August 5, 1996, between the Company and First
Chicago Trust Company, as amended.  The Shares are described in the Prospectus
which is referred to below.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Act”), with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3  (File No. 333-88680) including a prospectus,
relating to the Company’s debt securities and Common Stock, including the
Shares, which incorporates by reference documents which the Company has filed or
will file in accordance with the provisions of the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”).  The Company has prepared a prospectus supplement (the
“Prospectus Supplement”) to the prospectus included in the registration
statement referred to above setting forth the terms of the offering, sale and
plan of distribution of the Shares and additional information concerning the
Company and its business.  The Company has furnished to you, for use by the
Underwriters and by dealers, copies of one or more preliminary prospectuses
containing the prospectus included in the registration statement, as
supplemented by a preliminary Prospectus Supplement relating to the Shares, and
the documents incorporated by reference therein (each such preliminary
prospectus, including the documents incorporated therein by reference, being
herein called a “Preliminary Prospectus”) relating to the Shares.  Except where
the context otherwise requires, the registration statement referred to above, as
amended when it became effective, including all documents filed as a part
thereof or incorporated by reference therein, and including any information
contained in a prospectus subsequently filed with the Commission pursuant to
Rule 424(b) under the Act and deemed to be part of the registration statement at
the time of effectiveness

 

--------------------------------------------------------------------------------


 

-2-

 

pursuant to Rule 430A under the Act, is herein called the “Registration
Statement,” and the prospectus included in the Registration Statement, including
all documents incorporated therein by reference, as supplemented by the final
Prospectus Supplement relating to the Shares, in the form filed by the Company
with the Commission pursuant to Rule 424(b) under the Act on or before the
second business day after the date hereof (or such earlier time as may be
required under the Act), is herein called the “Prospectus.”  As used herein,
“business day” shall mean a day on which the New York Stock Exchange is open for
trading. Any reference herein to the Registration Statement, the Prospectus, any
Preliminary Prospectus or any amendment or supplement thereto shall be deemed to
refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Prospectus or any Preliminary Prospectus
shall be deemed to refer to and include the filing after the execution hereof of
any document with the Commission deemed to be incorporated by reference therein.
For purposes of this Agreement, all references to the Registration Statement or
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy thereof filed with the Commission pursuant to its Electronic Data
Gathering, Analysis and Retrieval System (“EDGAR”).

 

The Company and the Underwriters agree as follows:

 

1.     Sale and Purchase.  Upon the basis of the representations and warranties
and subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the respective Underwriters and each of the Underwriters,
severally and not jointly, agrees to purchase from the Company the number of
Firm Shares set forth opposite the name of such Underwriter in Schedule A
hereto, subject to adjustment in accordance with Section 8 hereof, in each case
at a purchase price of $34.4375 per Share.  The Company is advised by you that
the Underwriters intend (i) to make a public offering of their respective
portions of the Firm Shares as soon after the effective date of the Registration
Statement as in your judgment is advisable and (ii) initially to offer the Firm
Shares upon the terms set forth in the Prospectus.  You may from time to time
increase or decrease the public offering price after the initial public offering
to such extent as you may determine.

 

In addition, the Company hereby grants to the several Underwriters the option to
purchase, and upon the basis of the representations and warranties and subject
to the terms and conditions herein set forth, the Underwriters shall have the
right to purchase, severally and not jointly, from the Company, ratably in
accordance with the number of Firm Shares to be purchased by each of them, all
or a portion of the Additional Shares as may be necessary to cover
over-allotments made in connection with the offering of the Firm Shares, at the
same purchase price per share to be paid by the Underwriters to the Company for
the Firm Shares.  This option may be exercised by UBS Securities LLC (“UBS”) on
behalf of the several Underwriters at any time and from time to time on or
before the thirtieth day following the date hereof, by written notice to the
Company.  Such notice shall set forth the aggregate number of Additional Shares
as to which the option is being exercised, and the date and time when the
Additional Shares are to be delivered (such date and time being herein referred
to as the “additional time of purchase”); provided, however, that the additional
time of purchase shall not be earlier than the time of purchase (as defined
below) nor earlier than the second business day after the date on which the
option shall have been exercised nor later than the tenth business day after the
date on which the option shall have been exercised.  The number of Additional
Shares to be sold to each Underwriter shall be the number which bears the same
proportion to the

 

 

--------------------------------------------------------------------------------


 

-3-

 

aggregate number of Additional Shares being purchased as the number of Firm
Shares set forth opposite the name of such Underwriter on Schedule A hereto
bears to the total number of Firm Shares (subject, in each case, to such
adjustment as you may determine to eliminate fractional shares), subject to
adjustment in accordance with Section 8 hereof.

 

2.     Payment and Delivery.  Payment of the purchase price for the Firm Shares
shall be made to the Company by Federal Funds wire transfer, against delivery of
the certificates for the Firm Shares to you through the facilities of The
Depository Trust Company (DTC) for the respective accounts of the Underwriters. 
Such payment and delivery shall be made at 10:00 a.m., New York City time, on
December 13, 2004 (unless another time shall be agreed to by you and the Company
or unless postponed in accordance with the provisions of Section 8 hereof).  The
time at which such payment and delivery are to be made is hereinafter sometimes
called the “time of purchase.”  Electronic transfer of the Firm Shares shall be
made to you at the time of purchase in such names and in such denominations as
you shall specify.

 

Payment of the purchase price for the Additional Shares shall be made at the
additional time of purchase in the same manner and at the same office as the
payment for the Firm Shares.  Electronic transfer of the Additional Shares shall
be made to you at the additional time of purchase in such names and in such
denominations as you shall specify.

 

Deliveries of the documents described in Section 6 hereof with respect to the
purchase of the Shares shall be made at the offices of Quarles & Brady LLP at
the address of its Milwaukee office, at 9:00 a.m., New York City time, on the
date of the closing of the purchase of the Firm Shares or the Additional Shares,
as the case may be.

 

3.     Representations and Warranties of the Company.  The Company represents
and warrants to and agrees with each of the Underwriters that:

 

(a)           The Registration Statement has been declared effective under the
Act; no stop order of the Commission preventing or suspending the use of any
Preliminary Prospectus or the effectiveness of the Registration Statement has
been issued and no proceedings for such purpose have been instituted or, to the
Company’s knowledge, are contemplated by the Commission; each Preliminary
Prospectus, at the time of filing thereof, complied in all material respects to
the requirements of the Act and the last Preliminary Prospectus distributed in
connection with the offering of the Shares did not, as of its date, and does not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; the
Registration Statement complied when it became effective, complies and will
comply, at the time of purchase and any additional time of purchase, in all
material respects with the requirements of the Act and the Prospectus will
comply, as of its date and at the time of purchase and any additional times of
purchase, in all material respects with the requirements of the Act and any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been and will be so described or
filed; the conditions to the use of Form S-3 have been satisfied; the
Registration

 

--------------------------------------------------------------------------------


 

-4-

 

Statement did not when it became effective, does not and will not, at the time
of purchase and any additional time of purchase, contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading and the Prospectus
will not, as of its date and at the time of purchase and any additional time of
purchase, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no warranty or
representation with respect to any statement contained in the Preliminary
Prospectus, the Registration Statement or the Prospectus in reliance upon and in
conformity with information concerning an Underwriter and furnished in writing
by or on behalf of such Underwriter to the Company expressly for use in the
Preliminary Prospectus, the Registration Statement or the Prospectus; the
documents incorporated by reference in the Preliminary Prospectus, the
Registration Statement and the Prospectus, at the time they became effective or
were filed with the Commission, complied in all material respects with the
requirements of the Exchange Act and did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and the Company has not distributed and
will not distribute any offering material in connection with the offering or
sale of the Shares other than the Registration Statement, the Preliminary
Prospectus and the Prospectus;

 

(b)           as of the date of this Agreement, the Company has an authorized
and outstanding capitalization as set forth under the heading “Actual” in the
section of the Prospectus entitled “Capitalization” and, as of the time of
purchase and the additional time of purchase, as the case may be, the Company
shall have an authorized and outstanding capitalization as set forth under the
heading “As Adjusted” in the section of the Prospectus entitled “Capitalization”
(subject, in each case, to the issuance of shares of Common Stock upon exercise
of stock options disclosed as outstanding in the Registration Statement and the
Prospectus and grant of stock options under existing stock option plans
described in the Registration Statement and the Prospectus); all of the issued
and outstanding shares of capital stock, including the Common Stock, of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable (subject to Section 180.0622(2)(b) of the Wisconsin business
corporation law (the “WBCL”)), have been issued in compliance with all federal
and state securities laws and were not issued in violation of any preemptive
right, resale right, right of first refusal or similar right;

 

(c)           the Company has been duly incorporated and is validly existing as
a corporation under the laws of the State of Wisconsin, with full corporate
power and authority to own, lease and operate its properties and conduct its
business as described in the Registration Statement and the Prospectus, to
execute and deliver this Agreement and to issue, sell and deliver the Shares as
contemplated herein;

 

(d)           the Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified

 

--------------------------------------------------------------------------------


 

-5-

 

and in good standing would not, individually or in the aggregate, have a
material adverse effect on the business, properties, financial condition,
results of operation or prospects of the Company and the Subsidiaries (as
hereinafter defined) taken as a whole (a “Material Adverse Effect”);

 

(e)           the Company has no subsidiaries (as defined in the  Exchange Act)
other than those entities listed in Schedule B hereto (collectively, the
“Subsidiaries,” and each a Subsidiary); each of the Subsidiaries that
(i) generates 5% or more of the revenues, (ii) generates 5% or more of the
operating income or (iii) holds 5% or more of the assets, in each case, of the
Company and the Subsidiaries on a consolidated basis (each such Subsidiary a
“Significant Subsidiary”) is identified as such in Schedule B hereto; except as
otherwise disclosed in Schedule B hereto, the Company owns, either directly or
indirectly through one or more Subsidiaries, 100% of the outstanding common
stock, limited liability company interests and other ownership interests of each
of the Subsidiaries; other than the capital stock, limited liability company
interests and other ownership interests of the Subsidiaries, the Company does
not own, directly or indirectly, any shares of stock or any other equity or
long-term debt securities of any corporation or have any equity interest in any
firm, partnership, joint venture, association or other entity; complete and
correct copies of the articles of incorporation and by-laws (or similar
governing instruments) of the Company and each of the Subsidiaries and all
amendments thereto have been delivered or made available to you, and except as
set forth in the exhibits to the Registration Statement no changes therein will
be made subsequent to the date hereof and prior to the time of purchase or, if
later, the additional time of purchase; each Subsidiary has been duly organized
and is validly existing and in good standing (with respect to jurisdictions
which recognize such concept) under the laws of the jurisdiction of its
organization, with full power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement and the Prospectus; each Subsidiary is duly qualified to do business
as a foreign corporation or other foreign entity and is in good standing (with
respect to jurisdictions which recognize such concept) in each jurisdiction
where the ownership or leasing of its properties or the conduct of its business
requires such qualification, except where the failure to be so qualified and in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect; all of the outstanding shares of capital stock or other
ownership interests of each of the Subsidiaries have been duly authorized and
validly issued, are fully paid and non-assessable (subject, in the case of the
Subsidiaries that are Wisconsin corporations, to Section 180.0622(2)(b) of the
WBCL and, in the case of any Subsidiary organized in a non-U.S. jurisdiction, to
the laws of such non-U.S. jurisdiction) and (except to the extent such shares
constitute Pledge Agreement Collateral as defined in the Credit Agreement dated
May 9, 2001 among the Company, various lenders and Bankers Trust Company, as
administrative agent, or as otherwise described in this Section 3(e)) are owned
by the Company subject to no security interest, other encumbrance or adverse
claims; and no options, warrants or other rights to purchase, agreements or
other obligations to issue or other rights to convert any obligation into shares
of capital stock or ownership interests in the Subsidiaries are outstanding;

 

--------------------------------------------------------------------------------


 

-6-

 

(f)            the Shares have been duly and validly authorized and, when issued
and delivered against payment therefor as provided herein, will be duly and
validly issued, fully paid and non-assessable (subject to Section 180.0622(2)(b)
of the WBCL) and free of statutory and contractual preemptive rights, resale
rights, rights of first refusal and similar rights;

 

(g)           the capital stock of the Company, including the Shares, conforms
in all material respects to the description thereof contained in the
Registration Statement and the Prospectus and the certificates for the Shares
are in due and proper form and the holders of the Shares will not (subject to
Section 180.0622(2)(b) of the WBCL) be subject to personal liability by reason
of being such holders;

 

(h)           this Agreement has been duly authorized, executed and delivered by
the Company;

 

(i)            (i) neither the Company nor any of the Subsidiaries is in
violation of its respective charter or by-laws (or similar organizational
documents); (ii) neither the Company nor any of the Subsidiaries is in breach or
violation of or in default under (nor has any event occurred which with notice,
lapse of time or both would result in any breach of, constitute a default under
or give the holder of any indebtedness (or a person acting on such holder’s
behalf) the right to require the repurchase, redemption or repayment of all or a
part of such indebtedness under) any indenture, mortgage, deed of trust, bank
loan or credit agreement or other evidence of indebtedness, or any license,
lease, contract or other agreement or instrument to which the Company or any of
the Subsidiaries is a party or by which any of them or any of their properties
may be bound or affected, except for such breaches, violations or defaults as
would not, individually or in the aggregate, have a Material Adverse Effect; and
(iii) the execution, delivery and performance of this Agreement, the issuance
and sale of the Shares and the consummation of the transactions contemplated
hereby will not conflict with, result in any breach or violation of or
constitute a default under (nor constitute any event which with notice, lapse of
time or both would result in any breach of or constitute a default under) the
charter or by-laws (or similar organizational documents) of the Company or any
of the Subsidiaries, any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which the Company or any of the Subsidiaries is
a party or by which any of them or any of their respective properties may be
bound or affected, or any federal, state, local or foreign law, regulation or
rule or any decree, judgment or order applicable to the Company or any of the
Subsidiaries;

 

(j)            no approval, authorization, consent or order of or filing with
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency is required in connection with the issuance and
sale of the Shares or the consummation by the Company of the transactions
contemplated hereby other than registration of the Shares under the Act, which
has been or will be effected, and any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the

 

--------------------------------------------------------------------------------


 

-7-

 

Shares are being offered by the Underwriters or under the rules and regulations
of the National Association of Securities Dealers, Inc. (the “NASD”);

 

(k)           except as set forth in the Registration Statement and the
Prospectus, (i) no person has the right, contractual or otherwise, to cause the
Company to issue or sell to it any shares of Common Stock or shares of any other
capital stock or other equity interests of the Company, (ii) no person has any
preemptive rights, resale rights, rights of first refusal or other rights to
purchase any shares of Common Stock or shares of any other capital stock or
other equity interests of the Company, and (iii) no person has the right to act
as an underwriter or as a financial advisor to the Company in connection with
the offer and sale of the Shares, in the case of each of the foregoing clauses
(i), (ii) and (iii), whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Shares as contemplated thereby or
otherwise; no person has the right, contractual or otherwise, to cause the
Company to register under the Act any shares of Common Stock or shares of any
other capital stock or other equity interests of the Company, or to include any
such shares or interests in the Registration Statement or the offering
contemplated thereby, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of  the Shares as contemplated thereby or
otherwise;

 

(l)            each of the Company and the Subsidiaries has all necessary
licenses, authorizations, consents and approvals and has made all necessary
filings required under any federal, state, local or foreign law, regulation or
rule, and has obtained all necessary authorizations, consents and approvals from
other persons, in order to conduct its respective business, except for any
failures to have or to have obtained any such licenses, authorizations, consents
or approvals or to have made such filings as would not, individually or in the
aggregate, have a Material Adverse Effect; neither the Company nor any of the
Subsidiaries is in violation of, or in default under, or has received notice of
any proceedings relating to revocation or modification of, any such license,
authorization, consent or approval or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company or
any of the Subsidiaries, except where such violation, default, revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect;

 

(m)          all legal or governmental proceedings, affiliate transactions,
off-balance sheet transactions, contracts, licenses, agreements, leases or
documents of a character required to be described in the Registration Statement
or the Prospectus or to be filed as an exhibit to the Registration Statement
have been so described or filed as required;

 

(n)           there are no actions, suits, claims, investigations or proceedings
pending or, to the Company’s knowledge, threatened or contemplated to which the
Company or any of the Subsidiaries or any of their respective directors or
officers is a party or of which any of their respective properties is subject at
law or in equity, before or by any federal, state, local or foreign governmental
or regulatory commission, board, body, authority or agency, except any such
action, suit, claim, investigation or proceeding which would not result in a
judgment,

 

--------------------------------------------------------------------------------


 

-8-

 

decree or order having, individually or in the aggregate, a Material Adverse
Effect or preventing consummation of the transactions contemplated hereby;

 

(o)           PricewaterhouseCoopers LLP, whose report on the consolidated
financial statements of the Company and the Subsidiaries is filed with the
Commission as part of the Registration Statement and the Prospectus, are
independent public accountants as required by the Act;

 

(p)           the audited financial statements included in the Registration
Statement and the Prospectus, together with the related notes and schedules,
present fairly in all material respects the consolidated financial position of
the Company and the Subsidiaries as of the dates indicated and the consolidated
results of operations and cash flows of the Company and the Subsidiaries for the
periods specified and have been prepared in compliance with the requirements of
the Act and in conformity with generally accepted accounting principles applied
on a consistent basis during the periods involved; any pro forma financial
statements or data included in the Registration Statement and the Prospectus
comply as to form in all material respects with the requirements of Regulation
S-X as promulgated by the Commission and the assumptions used in the preparation
of such pro forma financial statements and data are reasonable, the pro forma
adjustments used therein are appropriate to give effect to the transactions or
circumstances described therein and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements and
data; the other financial and statistical data set forth in the Registration
Statement and the Prospectus are accurately presented in all material respects
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included in the Registration Statement and the
Prospectus that are not included as required; and the Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not disclosed in the
Registration Statement and the Prospectus;

 

(q)           subsequent to the respective dates as of which information is
given in the Registration Statement and the Prospectus, there has not been (i)
any material adverse change, or any development involving a prospective material
adverse change, in the business, properties, management, financial condition or
results of operations of the Company and the Subsidiaries taken as a whole, (ii)
any transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation, direct or contingent (including any off-balance
sheet obligations), incurred by the Company or the Subsidiaries, which is
material to the Company and the Subsidiaries taken as a whole (iv) any change in
the capital stock (other than the issuance of shares of Common Stock upon
exercise of stock options disclosed as outstanding in the Registration Statement
and the Prospectus and grant of stock options under existing stock option plans
described in the Registration Statement and the Prospectus) or material increase
in outstanding indebtedness of the Company or the Subsidiaries or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company, other than the Company’s normal annual stock dividend declared
by its board of directors payable on December 10, 2004 to shareholders of record
on December 1, 2004;

 

--------------------------------------------------------------------------------


 

-9-

 

(r)            the Company has obtained for the benefit of the Underwriters the
agreement (a “Lock-Up Agreement”), in the form set forth as Exhibit A hereto, of
each of its directors and officers listed on Schedule C hereto;

 

(s)           the Company is not and, after giving effect to the offering and
sale of the Shares, will not be an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”);

 

(t)            the Company and each of the Subsidiaries has good and marketable
title to all property (real and personal) described the Registration Statement
and in the Prospectus as being owned by each of them, free and clear of all
liens, claims, security interests or other encumbrances, other than those
described in the Prospectus which do not, individually or in the aggregate,
materially adversely affect the value of or the use of such property for its
current and anticipated purposes;  all the property described in the
Registration Statement and the Prospectus as being held under lease by the
Company or a Subsidiary is held thereby under valid, subsisting and enforceable
leases;

 

(u)           (i) the Company and the Subsidiaries own, or have obtained valid
and enforceable licenses for, or other rights to use, the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, copyrights, trade secrets and other proprietary information described in
the Registration Statement and the Prospectus as being owned or licensed by them
or which are necessary for the conduct of their respective businesses, except
where the failure to own, license or have such rights would not, individually or
in the aggregate, have a Material Adverse Effect (collectively, “Intellectual
Property”); (ii) there are no third parties who have or, to the Company’s
knowledge, will be able to establish rights to any Intellectual Property, except
for the ownership rights of the owners of the Intellectual Property which is
licensed to the Company; (iii) there is no infringement by third parties of any
Intellectual Property; (iv) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to any Intellectual Property, and the Company is unaware of any
facts which could form a reasonable basis for any such claim; (v) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Intellectual Property,
and the Company is unaware of any facts which could form a reasonable basis for
any such claim; (vi) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others, and the Company is unaware of any facts
which could form a reasonable basis for any such claim; (vii) to the Company’s
knowledge, there is no patent or patent application that contains claims that
interfere with the issued or pending claims of any of the Intellectual Property;
and (viii) to the Company’s knowledge, there is no prior art that may render any
patent application owned by the Company of the Intellectual Property
unpatentable that has not been disclosed to the U.S. Patent and Trademark
Office;

 

--------------------------------------------------------------------------------


 

-10-

 

(v)           neither the Company nor any of the Subsidiaries is engaged in any
unfair labor practice; except for matters which would not, individually or in
the aggregate, have a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s knowledge, threatened against
the Company or any of the Subsidiaries before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company or any of the Subsidiaries and (C) no union representation
dispute currently existing concerning the employees of the Company or any of the
Subsidiaries, and (ii) to the Company’s knowledge, (A) no union organizing
activities are currently taking place concerning the employees of the Company or
any of the Subsidiaries and (B) there has been no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees, any applicable wage or hour laws or any provision of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules and regulations promulgated thereunder concerning the employees of the
Company or any of the Subsidiaries;

 

(w)          except as would not, individually or in the aggregate, have a
Material Adverse Effect, none of the Company or any of the Subsidiaries has any
liability for any prohibited transaction or funding deficiency or any complete
or partial withdrawal liability with respect to any pension, profit sharing or
other plan that is subject to ERISA to which the Company or any of the
Subsidiaries makes or ever has made a contribution and in which any employee of
the Company or any of the Subsidiaries is or ever has been a participant;

 

(x)            the Company and the Subsidiaries and their properties, assets and
operations are in compliance with, and hold all permits, authorizations and
approvals required under, Environmental Laws (as defined below), except to the
extent that failure to so comply or to hold such permits, authorizations or
approvals would not, individually or in the aggregate, have a Material Adverse
Effect; except as would not, individually or in the aggregate, have a Material
Adverse Effect, there are no past, present or, to the Company’s knowledge after
due inquiry, reasonably anticipated future events, conditions, circumstances,
activities, practices, actions, omissions or plans that could reasonably be
expected to give rise to any costs or liabilities to the Company or the
Subsidiaries under, or to interfere with or prevent compliance by the Company or
the Subsidiaries with, Environmental Laws; except as would not, individually or
in the aggregate, have a Material Adverse Effect, neither the Company nor any of
the Subsidiaries (i) is the subject of any investigation, (ii) has received any
notice or claim, (iii) is a party to or affected by any pending or, to the
Company’s knowledge, threatened action, suit or proceeding, (iv) is bound by any
judgment, decree or order or (v) has entered into any agreement, in each case
relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below) (as used herein, “Environmental Law”
means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, decree, judgment, injunction, permit, license, authorization
or other binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing,

 

--------------------------------------------------------------------------------


 

-11-

 

generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law);

 

(y)           all tax returns required to be filed by the Company and each of
the Subsidiaries have been filed, and all taxes and other assessments of a
similar nature (whether imposed directly or through withholding) including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities have been paid, other than those being contested in good
faith and for which adequate reserves have been provided or those that are
individually and in the aggregate immaterial in amount and significance;

 

(z)            the Company and each of the Subsidiaries maintains insurance
covering its properties, operations, personnel and businesses as the Company
deems adequate and as previously disclosed to the Underwriters;  such insurance
insures against such losses and risks to an extent which is adequate in
accordance with customary industry practice to protect the Company and the
Subsidiaries and their businesses;  all such insurance is fully in force on the
date hereof and will be fully in force at the time of purchase and any
additional time of purchase;

 

(aa)         neither the Company nor any of the Subsidiaries has sustained since
the date of the last audited financial statements included in the Registration
Statement and the Prospectus any loss or interference with its respective
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, except as disclosed in the Registration Statement or the Prospectus
or as would not, individually or in the aggregate, have a Material Adverse
Effect;

 

(bb)         the Company has not sent or received any communication regarding
termination of, or intent not to renew, any of the contracts or agreements
referred to or described in, or filed as an exhibit to, the Registration
Statement, and no such termination or non-renewal has been threatened by the
Company or, to the Company’s knowledge after due inquiry, any other party to any
such contract or agreement;

 

(cc)         the Company and each of the Subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

 

(dd)         the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 and 15d-14 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to

 

--------------------------------------------------------------------------------


 

-12-

 

 

the Company, including its consolidated subsidiaries, is made known to the
Company’s Chief Executive Officer and its Chief Financial Officer by others
within those entities, and such disclosure controls and procedures are effective
to perform the functions for which they were established; the Company’s auditors
and the Audit Committee of the Board of Directors have been advised of: (i) any
significant deficiencies in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize, and
report financial data; and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; any material weaknesses in internal controls have been identified for
the Company’s auditors; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses;

 

(ee)         the Company has provided you true, correct, and complete copies of
all documentation pertaining to any extension of credit in the form of a
personal loan made, directly or indirectly, by the Company to any director or
executive officer of the Company, or to any family member or affiliate of any
director or executive officer of the Company; and since July 30, 2002, the
Company has not, directly or indirectly, including through any subsidiary: (i)
extended credit, arranged to extend credit, or renewed any extension of credit,
in the form of a personal loan, to or for any director or executive officer of
the Company, or to or for any family member or affiliate of any director or
executive officer of the Company; or (ii) made any material modification,
including any renewal thereof, to any term of any personal loan to any director
or executive officer of the Company, or any family member or affiliate of any
director or executive officer, which loan was outstanding on July 30, 2002;

 

(ff)           any statistical and market-related data included in the
Registration Statement and the Prospectus are based on or derived from sources
that the Company believes to be reliable and accurate, and the Company has
obtained the written consent to the use of such data from such sources to the
extent required;

 

(gg)         neither the Company nor any of the Subsidiaries nor, to the
Company’s knowledge after due inquiry, any employee or agent of the Company or
the Subsidiaries has made any payment of funds of the Company or the
Subsidiaries or received or retained any funds in violation of any law, rule or
regulation, which payment, receipt or retention of funds is of a character
required to be disclosed in the Registration Statement or the Prospectus and is
not so disclosed;

 

(hh)         neither the Company nor any of the Subsidiaries nor any of their
respective directors, officers, affiliates or controlling persons has taken,
directly or indirectly, any action designed, or which has constituted or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares;

 

--------------------------------------------------------------------------------


 

-13-

 

(ii)           to the Company’s knowledge after due inquiry, there are no
affiliations or associations between any member of the NASD and any of the
Company’s officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement and the Prospectus;

 

(jj)           neither the Company nor any of its  Subsidiaries has violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or the rules
and regulations promulgated thereunder;

 

(kk)         except as disclosed in the Prospectus, neither the Company nor any
Subsidiary is a party to a letter of intent or similar instrument or any binding
agreement that contemplates an acquisition, disposition, transfer or sale of the
assets (as a going concern) or capital stock of the Company or of any Subsidiary
or business unit or any similar business combination transaction which would be
material to the Company and its Subsidiaries taken as a whole, and the Company
presently is not engaged in any discussions or negotiations with a third party
regarding any such acquisition, disposition, transfer or sale of such assets or
capital stock or similar business combination transaction; and

 

(ll)           there is no failure on the part of the Company or any of the
Subsidiaries or on the part of any of the Company’s  or the Subsidiaries’
directors or officers, in their capacities as such, to comply in all material
respects, with any applicable provision of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection  therewith.

 

In addition, any certificate signed by any officer of the Company or any of the
Subsidiaries and delivered to the Underwriters or counsel for the Underwriters
in connection with the offering of the Shares shall be deemed to be a
representation and warranty by the Company or Subsidiary, as the case may be, as
to matters covered thereby, to each Underwriter.

 

4.     Certain Covenants of the Company.  The Company hereby agrees:

 

(a)           to furnish such information as may be required and otherwise to
cooperate in qualifying the Shares for offering and sale under the securities or
blue sky laws of such states or other jurisdictions as you may designate and to
maintain such qualifications in effect so long as you may request for the
distribution of the Shares; provided that the Company shall not be required to
qualify as a foreign corporation or to consent to the service of process under
the laws of any such jurisdiction (except service of process with respect to the
offering and sale of the Shares); and to promptly advise you of the receipt by
the Company of any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;

 

(b)           to make available to the Underwriters in New York City, as soon as
practicable after the Registration Statement becomes effective, and thereafter
from time to time to furnish to the Underwriters, as many copies of the
Prospectus (or of the Prospectus as amended or supplemented if the Company shall
have made any amendments or supplements thereto after the effective date of the
Registration Statement) as the Underwriters may

 

--------------------------------------------------------------------------------


 

-14-

 

reasonably request for the purposes contemplated by the Act; in case any
Underwriter is required to deliver a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act in connection with the sale of the
Shares, the Company will prepare, at its expense, promptly upon request such
amendment or amendments to the Registration Statement and the Prospectus as may
be necessary to permit compliance with the requirements of Section 10(a)(3) of
the Act;

 

(c)           if, at the time this Agreement is executed and delivered, it is
necessary for the Registration Statement or any post-effective amendment thereto
to be declared effective before the offering of the Shares may commence, the
Company will endeavor to cause the Registration Statement or such post-effective
amendment to become effective as soon as possible and the Company will advise
you promptly and, if requested by you, will confirm such advice in writing, (i)
when the Registration Statement and any such post-effective amendment thereto
has become effective, and (ii) if Rule 430A under the Act is used, when the
Prospectus is filed with the Commission pursuant to Rule 424(b) under the Act
(which the Company agrees to file in a timely manner under such Rule);

 

(d)           for so long as the delivery of a prospectus is required in
connection with the offering or sale of the Shares, to advise you promptly,
confirming such advice in writing, of any request by the Commission for
amendments or supplements to the Registration Statement or the Prospectus or for
additional information with respect thereto, or of notice of institution of
proceedings for, or the entry of a stop order, suspending the effectiveness of
the Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to use its best
efforts to obtain the lifting or removal of such order as soon as possible; and
to advise you promptly of any proposal to amend or supplement the Registration
Statement or the Prospectus, including by filing any documents that would be
incorporated therein by reference, and to provide you and Underwriters’ counsel
copies of any such documents for review and comment a reasonable amount of time
prior to any proposed filing and to file no such amendment or supplement to
which you shall object in writing;

 

(e)           subject to Section 4(d) hereof, to file promptly all reports and
any definitive proxy or information statement required to be filed by the
Company with the Commission in order to comply with the Exchange Act subsequent
to the date of the Prospectus and for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Shares; to provide you
with a copy of such reports and statements and other documents to be filed by
the Company pursuant to Section 13, 14 or 15(d) of the Exchange Act during such
period a reasonable amount of time prior to any proposed filing, and to promptly
notify you of such filing;

 

(f)            to advise the Underwriters promptly of the happening of any event
within the time during which a prospectus relating to the Shares is required to
be delivered under the Act which could require the making of any change in the
Prospectus then being used so that the Prospectus would not include an untrue
statement of material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which

 

--------------------------------------------------------------------------------


 

-15-

 

they are made, not misleading, and, during such time, subject to Section 4(d)
hereof, to prepare and furnish, at the Company’s expense, to the Underwriters
promptly such amendments or supplements to such Prospectus as may be necessary
to reflect any such change;

 

(g)           to make generally available to its security holders, and to
deliver to you, an earnings statement of the Company (which will satisfy the
provisions of Section 11(a) of the Act) covering a period of twelve months
beginning after the effective date of the Registration Statement (as defined in
Rule 158(c) under the Act) as soon as is reasonably practicable after the
termination of such twelve-month period, but no later than the last day of the
period within which the Company is first required to file a periodic report
under the Exchange Act following the first anniversary of such effective date,
which periodic report is required to contain financial statements for the period
including such first anniversary (or, if the Company is not then subject to
periodic reporting requirements under the Exchange Act, the last day of the
period within which the Company would be first required to file such a periodic
report, if the Company were then an accelerated filer (as defined in Rule 12b-2
under the Exchange Act));

 

(h)           to furnish to its shareholders as soon as practicable after the
end of each fiscal year an annual report (including a consolidated balance sheet
and statements of income, shareholders’ equity and cash flow of the Company and
the Subsidiaries for such fiscal year, accompanied by a copy of the certificate
or report thereon of nationally recognized independent certified public
accountants);

 

(i)            to furnish to you two copies of the Registration Statement, as
initially filed with the Commission, and of all amendments thereto (including
all exhibits thereto and documents incorporated by reference therein) and
sufficient copies of the foregoing (other than exhibits) for distribution of a
copy to each of the other Underwriters;

 

(j)            to furnish to you promptly and, upon request, to each of the
other Underwriters for a period of five years from the date of this Agreement
(i) copies of any reports or other communications which the Company shall send
to its shareholders or shall from time to time publish or publicly disseminate,
(ii) copies of all annual, quarterly and current reports filed with the
Commission on Forms 10-K, 10-Q and 8-K, or such other similar forms as may be
designated by the Commission, (iii) copies of documents or reports filed with
any national securities exchange on which any class of securities of the Company
is listed, and (iv) such other information as you may reasonably request
regarding the Company or the Subsidiaries;

 

(k)           to furnish to you as early as practicable prior to the time of
purchase and any additional time of purchase, as the case may be, but not later
than two business days prior thereto, a copy of the latest available unaudited
interim and monthly consolidated financial statements, if any, of the Company
and the Subsidiaries which have been read by the Company’s independent certified
public accountants, as stated in their letter to be furnished pursuant to
Section 6(b) hereof;

 

--------------------------------------------------------------------------------


 

-16-

 

(l)            to apply the net proceeds from the sale of the Shares in the
manner set forth under the caption “Use of Proceeds” in the Prospectus;

 

(m)          to pay all costs, expenses, fees and taxes in connection with (i)
the preparation and filing of the Registration Statement, each Preliminary
Prospectus, the Prospectus, and any amendments or supplements thereto, and the
printing and furnishing of copies of each thereof to the Underwriters and to
dealers (including costs of mailing and shipment), (ii) the registration, issue,
sale and delivery of the Shares including any stock or transfer taxes and stamp
or similar duties payable upon the sale, issuance or delivery of the Shares to
the Underwriters, (iii) the producing, word processing and/or printing of this
Agreement, any Agreement Among Underwriters, any dealer agreements, any Powers
of Attorney and any closing documents (including compilations thereof) and the
reproduction and/or printing and furnishing of copies of each thereof to the
Underwriters and (except closing documents) to dealers (including costs of
mailing and shipment), (iv) the qualification of the Shares for offering and
sale under state or foreign laws and the determination of their eligibility for
investment under state or foreign law as aforesaid (including the reasonable
legal fees and filing fees and other disbursements of counsel for the
Underwriters) and the printing and furnishing of copies of any blue sky surveys
or legal investment surveys to the Underwriters and to dealers, (v) any listing
of the Shares on any securities exchange or qualification of the Shares for
quotation on NASDAQ and any registration thereof under the Exchange Act, (vi)
any filing for review of the public offering of the Shares by the NASD,
including the legal fees (up to a maximum of $5,000) and filing fees and other
disbursements of counsel to the Underwriters, (vii) the fees and disbursements
of any transfer agent or registrar for the Shares, (viii) the costs and expenses
of the Company relating to presentations or meetings undertaken in connection
with the marketing of the offering and sale of the Shares to prospective
investors and the Underwriters’ sales forces, including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations, travel, lodging and other expenses incurred by the officers of
the Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show, and (ix) the performance of the Company’s other
obligations hereunder;

 

(n)           not to sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, any Common Stock or securities
convertible into or exchangeable or exercisable for Common Stock or warrants or
other rights to purchase Common Stock or any other securities of the Company
that are substantially similar to Common Stock, or file or cause to be declared
effective a registration statement under the Act relating to the offer and sale
of any shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock or other rights to purchase Common Stock or any
other securities of the Company that are substantially similar to Common Stock
for a period of 90 days after the date hereof (the “Lock-Up Period”), without
the prior written consent of UBS, except for (i) the registration of the Shares
and the sales to the Underwriters pursuant to this Agreement, (ii) issuances of
Common Stock upon the exercise of options or warrants disclosed as outstanding
in the Registration Statement and the Prospectus, and (iii) the issuance of
employee stock options, stock

 

--------------------------------------------------------------------------------


 

-17-

 

appreciation rights, restricted stock, performance shares or performance units
pursuant to stock option and other benefit plans described in the Registration
Statement and the Prospectus, in each case that are not exercisable and with
respect to which restrictions do not lapse during the Lock-Up Period;

 

(o)           to use its best efforts to cause the Common Stock to be listed on
the New York Stock Exchange; and

 

(p)           to maintain a transfer agent and, if necessary under the
jurisdiction of incorporation of the Company, a registrar for the Common Stock.

 

5.     Reimbursement of Underwriters’ Expenses.  If the Shares are not delivered
for any reason other than the termination of this Agreement pursuant to the
fifth paragraph of Section 8 hereof or the default by one or more of the
Underwriters in its or their respective obligations hereunder, the Company
shall, in addition to paying the amounts described in Section 4(n) hereof,
reimburse the Underwriters for all of their out-of-pocket expenses, including
the reasonable fees and disbursements of their counsel.

 

6.     Conditions of Underwriters’ Obligations.  The several obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties on the part of the Company on the date hereof, at the time of
purchase and, if applicable, at the additional time of purchase, the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

 

(a)           The Company shall furnish to you at the time of purchase and, if
applicable, at the additional time of purchase, an opinion of Quarles & Brady
LLP, outside counsel for the Company, and Maurice D. Jones, Esq., General
Counsel of the Company, in each case addressed to the Underwriters, and dated
the time of purchase or the additional time of purchase, as the case may be,
with reproduced copies for each of the other Underwriters and in form and
substance satisfactory to Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Underwriters, stating that:

 

(I)            THE COMPANY IS VALIDLY EXISTING AS A CORPORATION UNDER THE LAWS
OF THE STATE OF WISCONSIN, WITH FULL CORPORATE POWER AND AUTHORITY TO OWN, LEASE
AND OPERATE ITS PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS, TO EXECUTE AND DELIVER THIS AGREEMENT
AND TO ISSUE, SELL AND DELIVER THE SHARES AS CONTEMPLATED HEREIN;

 

(II)           EACH OF THE SIGNIFICANT SUBSIDIARIES IS VALIDLY EXISTING AS A
CORPORATION, LIMITED LIABILITY COMPANY OR OTHER LEGAL ENTITY RECOGNIZED IN THE
RELEVANT JURISDICTION IN GOOD STANDING (WHERE APPLICABLE) UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR ORGANIZATION, WITH FULL CORPORATE POWER AND
AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS
AS DESCRIBED IN THE REGISTRATION STATEMENT AND THE PROSPECTUS;

 

--------------------------------------------------------------------------------


 

-18-

 

(III)          THE COMPANY AND EACH OF THE SIGNIFICANT SUBSIDIARIES ARE DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION (OR OTHER APPLICABLE LEGAL
ENTITY) AND ARE IN GOOD STANDING (WHERE APPLICABLE) IN EACH JURISDICTION WHERE
THE OWNERSHIP OR LEASING OF THEIR PROPERTIES OR THE CONDUCT OF THEIR BUSINESS
REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED AND IN
GOOD STANDING WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT;

 

(IV)          THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY;

 

(V)           THE SHARES HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE
FULLY PAID AND NON-ASSESSABLE (SUBJECT TO SECTION 180.0622(2)(B) OF THE WBCL);

 

(VI)          THE COMPANY HAS AN AUTHORIZED CAPITALIZATION AND AS OF
SEPTEMBER 30, 2004 HAD AN OUTSTANDING CAPITALIZATION AS SET FORTH IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS; ALL OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED, ARE FULLY PAID AND NON-ASSESSABLE (SUBJECT TO SECTION 180.0622(2)(B) OF
THE WBCL) AND ARE FREE OF STATUTORY PREEMPTIVE RIGHTS AND, TO SUCH COUNSEL’S
KNOWLEDGE, CONTRACTUAL PREEMPTIVE RIGHTS, RESALE RIGHTS, RIGHTS OF FIRST REFUSAL
AND SIMILAR RIGHTS; THE SHARES ARE FREE OF STATUTORY PREEMPTIVE RIGHTS AND, TO
SUCH COUNSEL’S KNOWLEDGE, CONTRACTUAL PREEMPTIVE RIGHTS, RESALE RIGHTS, RIGHTS
OF FIRST REFUSAL AND SIMILAR RIGHTS; THE CERTIFICATES FOR THE SHARES ARE IN DUE
AND PROPER FORM IN ALL MATERIAL RESPECTS UNDER THE COMPANY’S ARTICLES OF
INCORPORATION AND BYLAWS, THE WBCL AND THE RULES OF THE NEW YORK STOCK EXCHANGE
AND (SUBJECT TO SECTION 180.0622(2)(B) OF THE WBCL) THE HOLDERS OF THE SHARES
WILL NOT BE SUBJECT TO PERSONAL LIABILITY BY REASON OF BEING SUCH HOLDERS;

 

(VII)         ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER OWNERSHIP
INTERESTS OF EACH OF THE SIGNIFICANT SUBSIDIARIES HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE (SUBJECT, IN THE CASE OF THE
SUBSIDIARIES THAT ARE WISCONSIN CORPORATIONS, TO SECTION 180.0622(2)(B) OF THE
WBCL AND, IN THE CASE OF ANY SUBSIDIARY ORGANIZED IN A NON-U.S. JURISDICTION, TO
THE LAWS OF SUCH NON-U.S. JURISDICTION) AND (EXCEPT AS STATED IN SCHEDULE B
HERETO AND EXCEPT TO THE EXTENT SUCH SHARES CONSTITUTE PLEDGE AGREEMENT
COLLATERAL AS DEFINED IN THE CREDIT AGREEMENT DATED MAY 9, 2001 AMONG THE
COMPANY, VARIOUS LENDERS AND BANKERS TRUST COMPANY, AS ADMINISTRATIVE AGENT, OR
AS OTHERWISE STATED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS) ARE OWNED
BY THE COMPANY EITHER DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE SUBSIDIARIES
SUBJECT TO NO SECURITY INTEREST, OTHER ENCUMBRANCE OR ADVERSE CLAIMS; AND NO
OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE, AGREEMENTS OR OTHER OBLIGATIONS
TO ISSUE OR OTHER RIGHTS TO CONVERT ANY OBLIGATION INTO SHARES OF CAPITAL STOCK
OR OWNERSHIP INTERESTS IN THE SUBSIDIARIES ARE OUTSTANDING;

 

(VIII)        THE CAPITAL STOCK OF THE COMPANY, INCLUDING THE SHARES, CONFORMS
IN ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF CONTAINED IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS;

 

--------------------------------------------------------------------------------


 

-19-

 

(IX)           THE REGISTRATION STATEMENT AND THE PROSPECTUS (EXCEPT AS TO THE
FINANCIAL STATEMENTS AND SCHEDULES AND OTHER FINANCIAL DATA CONTAINED THEREIN OR
OMITTED THEREFROM, AS TO WHICH SUCH COUNSEL NEED EXPRESS NO OPINION) COMPLY AS
TO FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE ACT; AND THE
CONDITIONS TO THE USE OF FORM S-3 HAVE BEEN SATISFIED; THE DOCUMENTS
INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS, AT
THE TIME THEY BECAME EFFECTIVE OR WERE FILED WITH THE COMMISSION, COMPLIED AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT (EXCEPT
AS TO THE FINANCIAL STATEMENTS AND SCHEDULES AND OTHER FINANCIAL DATA CONTAINED
THEREIN OR OMITTED THEREFROM, AS TO WHICH SUCH COUNSEL NEED EXPRESS NO OPINION);

 

(X)            THE REGISTRATION STATEMENT HAS BECOME EFFECTIVE UNDER THE ACT
AND, TO SUCH COUNSEL’S KNOWLEDGE, NO STOP ORDER PROCEEDINGS WITH RESPECT THERETO
ARE PENDING OR THREATENED UNDER THE ACT AND ANY REQUIRED FILING OF THE
PROSPECTUS AND ANY SUPPLEMENT THERETO PURSUANT TO RULE 424 UNDER THE ACT HAS
BEEN MADE IN THE MANNER AND WITHIN THE TIME PERIOD REQUIRED BY SUCH RULE 424;

 

(XI)           NO APPROVAL, AUTHORIZATION, CONSENT OR ORDER OF OR FILING WITH
ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL OR REGULATORY COMMISSION, BOARD, BODY,
AUTHORITY OR AGENCY IS REQUIRED IN CONNECTION WITH THE ISSUANCE AND SALE OF THE
SHARES AND CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OTHER THAN REGISTRATION OF THE SHARES UNDER THE ACT (EXCEPT SUCH COUNSEL NEED
EXPRESS NO OPINION AS TO ANY NECESSARY QUALIFICATION UNDER THE STATE OR FOREIGN
SECURITIES OR BLUE SKY LAWS OF THE VARIOUS JURISDICTIONS IN WHICH THE SHARES ARE
BEING OFFERED BY THE UNDERWRITERS);

 

(XII)          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE
ISSUANCE AND SALE OF THE SHARES AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT CONFLICT WITH, RESULT IN ANY BREACH OR VIOLATION OF
OR CONSTITUTE A DEFAULT UNDER (NOR CONSTITUTE ANY EVENT WHICH WITH NOTICE, LAPSE
OF TIME OR BOTH WOULD RESULT IN ANY BREACH OF OR CONSTITUTE A DEFAULT UNDER)
(A) THE CHARTER OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS) OF THE COMPANY
OR ANY OF THE SUBSIDIARIES, (B) ANY INDENTURE, MORTGAGE, DEED OF TRUST, BANK
LOAN OR CREDIT AGREEMENT OR OTHER EVIDENCE OF INDEBTEDNESS, OR ANY LICENSE,
LEASE, CONTRACT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF
THE SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR RESPECTIVE
PROPERTIES MAY BE BOUND OR AFFECTED (COLLECTIVELY, “CONTRACTS”), IN EACH CASE
THAT IS FILED OR INCORPORATED BY REFERENCE AS AN EXHIBIT TO THE REGISTRATION
STATEMENT OR ANY DOCUMENT THAT IS INCORPORATED BY REFERENCE IN THE REGISTRATION
STATEMENT OR THE PROSPECTUS AS OF THE DATE OF SUCH OPINION, (C) ANY OTHER
CONTRACT, EXCEPT AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT AND WOULD NOT
MATERIALLY ADVERSELY AFFECT THE COMPANY’S ABILITY TO SATISFY ITS OBLIGATIONS
UNDER THIS AGREEMENT, OR (D) ANY FEDERAL, STATE, LOCAL OR FOREIGN LAW,
REGULATION OR RULE OR ANY DECREE, JUDGMENT OR ORDER APPLICABLE TO THE COMPANY OR
ANY OF THE SUBSIDIARIES;

 

--------------------------------------------------------------------------------


 

-20-

 

(XIII)         TO SUCH COUNSEL’S KNOWLEDGE, (X) NEITHER THE COMPANY NOR ANY OF
THE SIGNIFICANT SUBSIDIARIES IS IN VIOLATION OF ITS RESPECTIVE CHARTER OR
BY-LAWS AND (Y) EXCEPT FOR SUCH BREACHES, VIOLATIONS OR DEFAULTS AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, NEITHER THE
COMPANY NOR ANY OF THE SUBSIDIARIES IS IN BREACH OR VIOLATION OF OR IN DEFAULT
UNDER (NOR HAS ANY EVENT OCCURRED WHICH WITH NOTICE, LAPSE OF TIME OR BOTH WOULD
RESULT IN ANY BREACH OF, CONSTITUTE A DEFAULT UNDER OR GIVE THE HOLDER OF ANY
INDEBTEDNESS (OR A PERSON ACTING ON SUCH HOLDER’S BEHALF) THE RIGHT TO REQUIRE
THE REPURCHASE, REDEMPTION OR REPAYMENT OF ALL OR A PART OF SUCH INDEBTEDNESS
UNDER) ANY INDENTURE, MORTGAGE, DEED OF TRUST, BANK LOAN OR CREDIT AGREEMENT OR
OTHER EVIDENCE OF INDEBTEDNESS; ANY LICENSE, LEASE, CONTRACT OR OTHER AGREEMENT
OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF THE SUBSIDIARIES IS A PARTY OR BY
WHICH ANY OF THEM OR ANY OF THEIR PROPERTIES MAY BE BOUND OR AFFECTED; OR ANY
FEDERAL, STATE, LOCAL OR FOREIGN LAW, REGULATION OR RULE OR ANY DECREE, JUDGMENT
OR ORDER APPLICABLE TO THE COMPANY OR ANY OF THE SUBSIDIARIES;

 

(XIV)        TO SUCH COUNSEL’S KNOWLEDGE, THERE ARE NO AFFILIATE TRANSACTIONS,
OFF-BALANCE SHEET TRANSACTIONS, CONTRACTS, LICENSES, AGREEMENTS, LEASES OR
DOCUMENTS OF A CHARACTER WHICH ARE REQUIRED TO BE DESCRIBED IN THE REGISTRATION
STATEMENT OR THE PROSPECTUS OR TO BE FILED AS AN EXHIBIT TO THE REGISTRATION
STATEMENT WHICH HAVE NOT BEEN SO DESCRIBED OR FILED;

 

(XV)         TO SUCH COUNSEL’S KNOWLEDGE, THERE ARE NO ACTIONS, SUITS, CLAIMS,
INVESTIGATIONS OR PROCEEDINGS PENDING, THREATENED OR CONTEMPLATED TO WHICH THE
COMPANY OR ANY OF THE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE DIRECTORS OR
OFFICERS IS A PARTY OR TO WHICH ANY OF THEIR RESPECTIVE PROPERTIES IS SUBJECT AT
LAW OR IN EQUITY, BEFORE OR BY ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL
OR REGULATORY COMMISSION, BOARD, BODY, AUTHORITY OR AGENCY WHICH ARE REQUIRED TO
BE DESCRIBED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS BUT ARE NOT SO
DESCRIBED;

 

(XVI)        TO SUCH COUNSEL’S KNOWLEDGE, THE COMPANY AND THE SUBSIDIARIES OWN
OR POSSESS ADEQUATE LICENSES OR OTHER RIGHTS TO USE ALL PATENTS, TRADEMARKS,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS AND KNOW-HOW NECESSARY TO CONDUCT THE
BUSINESSES NOW OR PROPOSED TO BE OPERATED BY THEM AS DESCRIBED IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS, AND NONE OF THE COMPANY OR THE
SUBSIDIARIES HAS RECEIVED ANY NOTICE OF INFRINGEMENT OF OR CONFLICT WITH
ASSERTED RIGHTS OF OTHERS WITH RESPECT TO ANY PATENTS, TRADEMARKS, SERVICE
MARKS, TRADE NAMES, COPYRIGHTS AND KNOW-HOW THAT, IF SUCH ASSERTIONS OF
INFRINGEMENT OR CONFLICT WERE SUSTAINED, WOULD HAVE A MATERIAL ADVERSE EFFECT;

 

(XVII)       THE COMPANY IS NOT AND, AFTER GIVING EFFECT TO THE OFFERING AND
SALE OF THE SHARES, WILL NOT BE AN “INVESTMENT COMPANY” OR AN ENTITY
“CONTROLLED” BY AN “INVESTMENT COMPANY,” AS SUCH TERMS ARE DEFINED IN THE
INVESTMENT COMPANY ACT;

 

(XVIII)      THE INFORMATION IN THE REGISTRATION STATEMENT AND THE PROSPECTUS
UNDER THE HEADINGS “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION
AND

 

--------------------------------------------------------------------------------


 

-21-

 

RESULTS OF OPERATIONS—ENVIRONMENTAL, HEALTH, SAFETY AND OTHER MATTERS,”
“DESCRIPTION OF CAPITAL STOCK,” “RISK FACTORS—RISKS RELATED TO OUR
BUSINESS—INCREASED OR UNEXPECTED PRODUCT WARRANTY CLAIMS COULD ADVERSELY AFFECT
US,” “RISK FACTORS—RISKS RELATED TO THIS OFFERING AND OUR COMMON STOCK—WE MAY BE
UNABLE TO, OR MAY CHOOSE NOT TO, CONTINUE TO PAY DIVIDENDS ON OUR COMMON STOCK
AT CURRENT RATES OR AT ALL” AND “RISK FACTORS—RISKS RELATED TO THIS OFFERING AND
OUR COMMON STOCK—WE HAVE IMPLEMENTED, AND WISCONSIN LAW CONTAINS, ANTI-TAKEOVER
PROVISIONS THAT MAY ADVERSELY AFFECT YOUR RIGHTS AS A HOLDER OF OUR COMMON
STOCK,” INSOFAR AS SUCH STATEMENTS CONSTITUTE A SUMMARY OF DOCUMENTS OR MATTERS
OF LAW, AND THOSE STATEMENTS IN THE REGISTRATION STATEMENT AND THE PROSPECTUS
THAT ARE DESCRIPTIONS OF CONTRACTS, AGREEMENTS OR OTHER LEGAL DOCUMENTS OR OF
LEGAL PROCEEDINGS, OR REFER TO STATEMENTS OF LAW OR LEGAL CONCLUSIONS, ARE
ACCURATE IN ALL MATERIAL RESPECTS AND PRESENT FAIRLY THE INFORMATION REQUIRED TO
BE SHOWN; AND

 

(XIX)         NO PERSON HAS THE RIGHT, PURSUANT TO THE TERMS OF ANY CONTRACT,
AGREEMENT OR OTHER INSTRUMENT DESCRIBED IN OR FILED AS AN EXHIBIT TO THE
REGISTRATION STATEMENT OR OTHERWISE KNOWN TO SUCH COUNSEL, TO CAUSE THE COMPANY
TO REGISTER UNDER THE ACT ANY SHARES OF COMMON STOCK OR SHARES OF ANY OTHER
CAPITAL STOCK OR OTHER EQUITY INTEREST OF THE COMPANY, OR TO INCLUDE ANY SUCH
SHARES OR INTEREST IN THE REGISTRATION STATEMENT OR THE OFFERING CONTEMPLATED
THEREBY, WHETHER AS A RESULT OF THE FILING OR EFFECTIVENESS OF THE REGISTRATION
STATEMENT OR THE SALE OF THE SHARES AS CONTEMPLATED THEREBY OR OTHERWISE;

 

provided that only the opinion of Mr. Jones shall be required to address the
matters described by the preceding subparagraphs (ii) (to the extent relating to
any Subsidiary not organized under the laws of the United States or any
political subdivision thereof (each a “Foreign Subsidiary”)); (iii) (to the
extent relating to any Foreign Subsidiary); (vii); (xii)(A), (C) and (D) (in
each case, to the extent relating to any Subsidiary); (xiii); (xiv); (xv);
(xvi); and (xix); and the opinion of Quarles & Brady LLP shall be required to
address the balance of the matters described by the preceding subparagraphs
(i) through (xix).

 

In addition, each such counsel shall state that such counsel has participated in
conferences with officers and other representatives of the Company,
representatives of the independent public accountants of the Company and
representatives of the Underwriters at which the contents of the Registration
Statement and the Prospectus were discussed and, although such counsel is not
passing upon and does not assume responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or the
Prospectus (except as and to the extent stated in subparagraphs (vi), (viii) and
(xviii) above), on the basis of the foregoing nothing has come to the attention
of such counsel that causes them to believe that the Registration Statement or
any amendment thereto at the time such Registration Statement or amendment
became effective (or, if later, at the time of filing of the Company’s most
recent annual report on Form 10-K) contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or that the Prospectus
or any supplement thereto at the date of such Prospectus or such supplement, and
at the time of purchase or the additional time of

 

--------------------------------------------------------------------------------


 

-22-

 

purchase, as the case may be, contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading (it being understood that such counsel need express no
opinion with respect to the financial statements and schedules and other
financial data included in the Registration Statement or the Prospectus).

 

(b)           You shall have received from PricewaterhouseCoopers LLP letters
dated, respectively, the date of this Agreement, the time of purchase and, if
applicable, the additional time of purchase, and addressed to the Underwriters
(with reproduced copies for each of the Underwriters) in the forms heretofore
approved by you.

 

(c)           You shall have received at the time of purchase and, if
applicable, at the additional time of purchase, the favorable opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Underwriters, dated
the time of purchase or the additional time of purchase, as the case may be, as
to the matters referred to in the second paragraph and clauses (iv), (v), (viii)
(with respect to the Shares only), (ix) and (x) of the first paragraph of
subsection (a) of this Section 6, which counsel may in rendering such opinion
rely, as to matters of Wisconsin law, on the opinion of Quarles & Brady LLP.

 

(d)           No Prospectus or amendment or supplement to the Registration
Statement or the Prospectus, including documents deemed to be incorporated by
reference therein, shall have been filed to which you object in writing.

 

(e)           The Registration Statement shall have become effective not later
than 5:30 p.m. New York City time on the date of this Agreement and, if Rule
430A under the Act is used, the Prospectus shall have been filed with the
Commission pursuant to Rule 424(b) under the Act at or before 5:30 p.m., New
York City time, on the second full business day after the date of this
Agreement.

 

(f)            Prior to the time of purchase, and, if applicable, the additional
time of purchase, (i) no stop order with respect to the effectiveness of the
Registration Statement shall have been issued under the Act or proceedings
initiated under Section 8(d) or 8(e) of the Act; (ii) the Registration Statement
and all amendments thereto shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and (iii) the Prospectus and all
amendments or supplements thereto shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they are made, not misleading.

 

(g)           Between the time of execution of this Agreement and the time of
purchase or the additional time of purchase, as the case may be, no material
adverse change or any development involving a prospective material adverse
change in the business, properties, management, financial condition or results
of operations of the Company and the Subsidiaries taken as a whole shall occur
or become known.

 

--------------------------------------------------------------------------------


 

-23-

 

(h)           The Company will, at the time of purchase and, if applicable, at
the additional time of purchase, deliver to you a certificate of its Chief
Executive Officer and its Chief Financial Officer to the form attached as
Exhibit B hereto.

 

(i)            You shall have received signed Lock-up Agreements referred to in
Section 3(r) hereof.

 

(j)            The Company shall have furnished to you such other documents and
certificates as to the accuracy and completeness of any statement in the
Registration Statement and the Prospectus as of the time of purchase and, if
applicable, the additional time of purchase, as you may reasonably request.

 

(k)           The Shares shall have been approved for listing on the New York
Stock Exchange, subject only to notice of issuance at or prior to the time of
purchase or the additional time of purchase, as the case may be.

 

(l)            An irrevocable notice of redemption, conditioned only upon the
closing of the purchase of the Firm Shares hereunder, with respect to the
redemption of $61,250,000 of the principal amount of the Company’s 10 1/2%
Senior Subordinated Notes due 2012 (the “Notes”) outstanding under the
Indenture, dated as of August 8, 2002, among the Company, the guarantors named
therein and BNY Midwest Trust Company (the “Indenture”), shall have been mailed
to the registered holders of the Notes in accordance with Sections 3.01(b) and
3.04 of the Indenture and the provisions of the Notes relating to “optional
redemption upon Public Equity Offerings.”

 

7.     Effective Date of Agreement; Termination.  This Agreement shall become
effective  when the parties hereto have executed and delivered this Agreement.

 

The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of UBS or any group of Underwriters
(which may include UBS) which has agreed to purchase in the aggregate at least
50% of the Firm Shares, if (x) since the time of execution of this Agreement or
the earlier respective dates as of which information is given in the
Registration Statement and the Prospectus, there has been any material adverse
change or any development involving a prospective material adverse change in the
business, properties, management, financial condition or results of operations
of the Company and the Subsidiaries taken as a whole, which would, in UBS’
judgment or in the judgment of such group of Underwriters, make it impracticable
or inadvisable to proceed with the public offering or the delivery of the Shares
on the terms and in the manner contemplated in the Registration Statement and
the Prospectus, or (y) there shall have occurred: (i) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange,
the American Stock Exchange or the NASDAQ; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) an outbreak or escalation of hostilities or acts of terrorism
involving the United States or a declaration by the United States of a national
emergency or war; or (v) any other calamity or crisis or any change in

 

--------------------------------------------------------------------------------


 

-24-

 

financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (iv) or (v) in UBS’ judgment
or in the judgment of such group of Underwriters makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the Shares on
the terms and in the manner contemplated in the Registration Statement and the
Prospectus, or (z) there shall have occurred any downgrading, or any notice or
announcement shall have been given or made of (i) any intended or potential
downgrading or (ii) any watch, review or possible change that does not indicate
an affirmation or improvement, in the rating accorded any securities of or
guaranteed by the Company or any Subsidiary by any “nationally recognized
statistical rating organization,” as that term is defined in Rule 436(g)(2)
under the Act.

 

If UBS or any group of Underwriters elects to terminate this Agreement as
provided in this Section 7, the Company and each other Underwriter shall be
notified promptly in writing.

 

If the sale to the Underwriters of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement or if such sale is not carried out because the Company shall be
unable to comply with any of the terms of this Agreement, the Company shall not
be under any obligation or liability under this Agreement (except to the extent
provided in Sections 4(n), 5 and 9 hereof), and the Underwriters shall be under
no obligation or liability to the Company under this Agreement (except to the
extent provided in Section 9 hereof) or to one another hereunder.

 

8.       Increase in Underwriters’ Commitments.  Subject to Sections 6 and 7
hereof, if any Underwriter shall default in its obligation to take up and pay
for the Firm Shares to be purchased by it hereunder (otherwise than for a
failure of a condition set forth in Section 6 hereof or a reason sufficient to
justify the termination of this Agreement under the provisions of Section 7
hereof) and if the number of Firm Shares which all Underwriters so defaulting
shall have agreed but failed to take up and pay for does not exceed 10% of the
total number of Firm Shares, the non-defaulting Underwriters shall take up and
pay for (in addition to the aggregate number of Firm Shares they are obligated
to purchase pursuant to Section 1 hereof) the number of Firm Shares agreed to be
purchased by all such defaulting Underwriters, as hereinafter provided.  Such
Shares shall be taken up and paid for by such non-defaulting Underwriters in
such amount or amounts as you may designate with the consent of each Underwriter
so designated or, in the event no such designation is made, such Shares shall be
taken up and paid for by all non-defaulting Underwriters pro rata in proportion
to the aggregate number of Firm Shares set opposite the names of such
non-defaulting Underwriters in Schedule A hereto.

 

Without relieving any defaulting Underwriter from its obligations hereunder, the
Company agrees with the non-defaulting Underwriters that it will not sell any
Firm Shares hereunder unless all of the Firm Shares are purchased by the
Underwriters (or by substituted Underwriters selected by you with the approval
of the Company or selected by the Company with your approval).

 

If a new Underwriter or Underwriters are substituted by the Underwriters or by
the Company for a defaulting Underwriter or Underwriters in accordance with the
foregoing provision, the Company or you shall have the right to postpone the
time of purchase for a period not exceeding five business days in order that any
necessary changes in the Registration Statement and the Prospectus and other
documents may be effected.

 

--------------------------------------------------------------------------------


 

-25-

 

The term Underwriter as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 8 with like effect as if such
substituted Underwriter had originally been named in Schedule A hereto.

 

If the aggregate number of Firm Shares which the defaulting Underwriter or
Underwriters agreed to purchase exceeds 10% of the total number of Firm Shares
which all Underwriters agreed to purchase hereunder, and if neither the
non-defaulting Underwriters nor the Company shall make arrangements within the
five business day period stated above for the purchase of all the Firm Shares
which the defaulting Underwriter or Underwriters agreed to purchase hereunder,
this Agreement shall terminate without further act or deed and without any
liability on the part of the Company to any non-defaulting Underwriter and
without any liability on the part of any non-defaulting Underwriter to the
Company.  Nothing in this paragraph, and no action taken hereunder, shall
relieve any defaulting Underwriter from liability in respect of any default of
such Underwriter under this Agreement.

 

9.     Indemnity and Contribution.

 

(a)           The Company agrees to indemnify, defend and hold harmless each
Underwriter, its partners, directors and officers and any person who controls
any Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and the successors and assigns of all of the foregoing persons,
from and against any loss, damage, expense, liability or claim (including the
reasonable cost of investigation) which, jointly or severally, any such
Underwriter or any such person may incur under the Act, the Exchange Act, the
common law or otherwise, insofar as such loss, damage, expense, liability or
claim arises out of or is based upon  (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or in the
Registration Statement as amended by any post-effective amendment thereof by the
Company) or in a Prospectus (the term Prospectus for the purpose of this
Section 9 being deemed to include any Preliminary Prospectus, the Prospectus and
the Prospectus as amended or supplemented by the Company), or arises out of or
is based upon any omission or alleged omission to state a material fact required
to be stated in either such Registration Statement or such Prospectus or
necessary to make the statements made therein not misleading, except insofar as
any such loss, damage, expense, liability or claim arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in and in conformity with information concerning such Underwriter
furnished in writing by or on behalf of such Underwriter to the Company
expressly for use in such Registration Statement or such Prospectus or arises
out of or is based upon any omission or alleged omission to state a material
fact in connection with such information required to be stated in such
Registration Statement or such Prospectus or necessary to make such information
not misleading, (ii) any untrue statement or alleged untrue statement made by
the Company in Section 3 hereof or the failure by the Company to perform when
and as required any agreement or covenant contained herein, or (iii) any untrue
statement or alleged untrue statement of any material fact contained in any
audio or visual materials provided by the Company or based upon written
information furnished by or on behalf of the Company including, without
limitation, slides, videos, films or tape recordings used in connection with the
marketing of the Shares.

 

 

--------------------------------------------------------------------------------


 

-26-

 

If any action, suit or proceeding (each, a “Proceeding”) is brought against an
Underwriter or any such person in respect of which indemnity may be sought
against the Company pursuant to the foregoing paragraph, such Underwriter or
such person shall promptly notify the Company in writing of the institution of
such Proceeding and the Company shall assume the defense of such Proceeding,
including the employment of counsel reasonably satisfactory to such indemnified
party and payment of all fees and expenses; provided, however, that the omission
to so notify the Company shall not relieve the Company from any liability which
the Company may have to any Underwriter or any such person or otherwise, except
to the extent the Company is actually and materially prejudiced thereby.  Such
Underwriter or such person shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Underwriter or of such person unless the employment of such
counsel shall have been authorized in writing by the Company in connection with
the defense of such Proceeding or the Company shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
have charge of the defense of such Proceeding or such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from, additional to or in conflict with those
available to the Company (in which case the Company shall not have the right to
direct the defense of such Proceeding on behalf of the indemnified party or
parties), in any of which events such fees and expenses shall be borne by the
Company and paid as incurred (it being understood, however, that the Company
shall not be liable for the expenses of more than one separate counsel (in
addition to any local counsel) in any one Proceeding or series of related
Proceedings in the same jurisdiction representing the indemnified parties who
are parties to such Proceeding).  The Company shall not be liable for any
settlement of any Proceeding effected without its written consent but if settled
with the written consent of the Company, the Company agrees to indemnify and
hold harmless any Underwriter and any such person from and against any loss or
liability by reason of such settlement.  Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by the second sentence of this paragraph, then the indemnifying
party agrees that it shall be liable for any settlement of any Proceeding
effected without its written consent if (i) such settlement is entered into more
than 60 business days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall not have fully reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 days’ prior notice of its intention to settle.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such Proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of such
indemnified party.

 

(b)           Each Underwriter severally agrees to indemnify, defend and hold
harmless the Company, its directors and officers, and any person who controls
the Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and the successors and

 

--------------------------------------------------------------------------------


 

-27-

 

assigns of all of the foregoing persons, from and against any loss, damage,
expense, liability or claim (including the reasonable cost of investigation)
which, jointly or severally, the Company or any such person may incur under the
Act, the Exchange Act, the common law or otherwise, insofar as such loss,
damage, expense, liability or claim arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in and in
conformity with information concerning such Underwriter furnished in writing by
or on behalf of such Underwriter to the Company expressly for use in the
Registration Statement (or in the Registration Statement as amended by any
post-effective amendment thereof by the Company) or in a Prospectus, or arises
out of or is based upon any omission or alleged omission to state a material
fact in connection with such information required to be stated in such
Registration Statement or such Prospectus or necessary to make such information
not misleading.

 

If any Proceeding is brought against the Company or any such person in respect
of which indemnity may be sought against any Underwriter pursuant to the
foregoing paragraph, the Company or such person shall promptly notify such
Underwriter in writing of the institution of such Proceeding and such
Underwriter shall assume the defense of such Proceeding, including the
employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such Underwriter shall not relieve such Underwriter from any liability
which such Underwriter may have to the Company or any such person or otherwise. 
The Company or such person shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
the Company or such person unless the employment of such counsel shall have been
authorized in writing by such Underwriter in connection with the defense of such
Proceeding or such Underwriter shall not have, within a reasonable period of
time in light of the circumstances, employed counsel to defend such Proceeding
or such indemnified party or parties shall have reasonably concluded that there
may be defenses available to it or them which are different from or additional
to or in conflict with those available to such Underwriter (in which case such
Underwriter shall not have the right to direct the defense of such Proceeding on
behalf of the indemnified party or parties, but such Underwriter may employ
counsel and participate in the defense thereof but the fees and expenses of such
counsel shall be at the expense of such Underwriter), in any of which events
such fees and expenses shall be borne by such Underwriter and paid as incurred
(it being understood, however, that such Underwriter shall not be liable for the
expenses of more than one separate counsel (in addition to any local counsel) in
any one Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding).  No
Underwriter shall be liable for any settlement of any such Proceeding effected
without the written consent of such Underwriter but if settled with the written
consent of such Underwriter, such Underwriter agrees to indemnify and hold
harmless the Company and any such person from and against any loss or liability
by reason of such settlement.  Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this paragraph, then the indemnifying party agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 business
days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall not have reimbursed the

 

--------------------------------------------------------------------------------


 

-28-

 

indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 days’ prior notice of its intention to settle.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such Proceeding.

 

(c)           If the indemnification provided for in this Section 9 is
unavailable to an indemnified party under subsections (a) and (b) of this
Section 9 or insufficient to hold an indemnified party harmless in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other hand from the offering of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Underwriters on the other in connection with the statements or
omissions which resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations.  The relative
benefits received by the Company on the one hand and the Underwriters on the
other shall be deemed to be in the same respective proportions as the total
proceeds from the offering (net of underwriting discounts and commissions but
before deducting expenses) received by the Company and the total underwriting
discounts and commissions received by the Underwriters, bear to the aggregate
public offering price of the Shares.  The relative fault of the Company on the
one hand and of the Underwriters on the other shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or omission or alleged omission relates to information
supplied by the Company or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities and claims referred to in this subsection
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating, preparing to defend or
defending any Proceeding.

 

(d)           The Company and the Underwriters agree that it would not be just
and equitable if contribution pursuant to this Section 9 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in subsection (c) above.  Notwithstanding
the provisions of this Section 9, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the Shares
underwritten by such Underwriter and distributed to the public were offered to
the public exceeds the amount of any damage which such Underwriter has otherwise
been required to pay by reason of such untrue statement or alleged untrue
statement or omission or alleged omission. 

 

--------------------------------------------------------------------------------


 

-29-

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.  The Underwriters’
obligations to contribute pursuant to this Section 9 are several in proportion
to their respective underwriting commitments and not joint.

 

(e)           The indemnity and contribution agreements contained in this
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain in full force and effect regardless of
any investigation made by or on behalf of any Underwriter, its partners,
directors or officers or any person (including each partner, officer or director
of such person) who controls any Underwriter within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act, or by or on behalf of the Company,
its directors or officers, or any person who controls the Company within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, and shall
survive any termination of this Agreement or the issuance and delivery of the
Shares.  The Company and each Underwriter agree promptly to notify each other of
the commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Shares or in connection with the Registration Statement
or the Prospectus.

 

10.     Information Furnished by the Underwriters.  The statements set forth in
the last paragraph on the cover page of the Prospectus and the statements set
forth in the sixth, twelfth, thirteenth, fourteenth, fifteenth, sixteenth and
seventeenth paragraphs under the caption “Underwriting” in the Prospectus,
insofar as such statements relate to (i) amounts of selling concession and
reallowance, (ii) over-allotment and stabilization and (iii) price stabilization
and short positions, constitute the only information furnished by or on behalf
of the Underwriters as such information is referred to in Sections 3 and 9
hereof.

 

12.     Notices.  Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram and, if to the
Underwriters, shall be sufficient in all respects if delivered or sent to
UBS Securities LLC, 299 Park Avenue, New York, New York 10171-0026, Attention: 
Syndicate Department; if to the Company, shall be sufficient in all respects if
delivered or sent to the Company at the offices of the Company at 2400 South
44th Street, Manitowoc, Wisconsin 54221-0066, Attention: General Counsel, with a
copy to Quarles & Brady LLP, 411 East Wisconsin Avenue, Milwaukee, Wisconsin
53202, Attention: Fredrick G. Lautz, Esq.

 

13.     Governing Law; Construction.  This Agreement and any claim, counterclaim
or dispute of any kind or nature whatsoever arising out of or in any way
relating to this Agreement (“Claim”), directly or indirectly, shall be governed
by, and construed in accordance with, the laws of the State of New York.  The
Section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.

 

14.     Submission to Jurisdiction.  Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New

--------------------------------------------------------------------------------


 

-30-

 

York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company consents to the jurisdiction of such courts and
personal service with respect thereto.  The Company hereby consents to personal
jurisdiction, service and venue in any court in which any Claim arising out of
or in any way relating to this Agreement is brought by any third party against
UBS or any indemnified party.  Each of UBS and the Company (on its behalf and,
to the extent permitted by applicable law, on behalf of its shareholders and
affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement.  The Company agrees that a final judgment
in any such action, proceeding or counterclaim brought in any such court shall
be conclusive and binding upon the Company and may be enforced in any other
courts to the jurisdiction of which the Company is or may be subject, by suit
upon such judgment.

 

15.     Parties at Interest.  The Agreement herein set forth has been and is
made solely for the benefit of the Underwriters and the Company and to the
extent provided in Section 9 hereof the controlling persons, directors and
officers referred to in such section, and their respective successors, assigns,
heirs, personal representatives and executors and administrators.  No other
person, partnership, association or corporation (including a purchaser, as such
purchaser, from any of the Underwriters) shall acquire or have any right under
or by virtue of this Agreement.

 

16.     Counterparts.  This Agreement may be signed by the parties in one or
more counterparts which together shall constitute one and the same agreement
among the parties.

 

17.     Successors and Assigns.  This Agreement shall be binding upon the
Underwriters and the Company and their successors and assigns and any successor
or assign of any substantial portion of the Company’s and any of the
Underwriters’ respective businesses and/or assets.

 

18.     Miscellaneous.  UBS, an indirect, wholly owned subsidiary of UBS AG, is
not a bank and is separate from any affiliated bank, including any U.S. branch
or agency of UBS AG.  Because UBS is a separately incorporated entity, it is
solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of securities. 
Securities sold, offered or recommended by UBS are not deposits, are not insured
by the Federal Deposit Insurance Corporation, are not guaranteed by a branch or
agency, and are not otherwise an obligation or responsibility of a branch or
agency.

 

--------------------------------------------------------------------------------


 

-31-

 

If the foregoing correctly sets forth the understanding among the Company and
the Underwriters, please so indicate in the space provided below for the
purpose, whereupon this agreement and your acceptance shall constitute a binding
agreement among the Company and the Underwriters, severally.

 

 

Very truly yours,

 

 

 

THE MANITOWOC COMPANY, INC.

 

 

 

 

 

By:

/s/ Carl J. Laurino

 

 

 

Name: Carl J. Laurino

 

 

Title: Senior Vice President
and Chief Financial Officer

 

 

Accepted and agreed to as of the

 

date first above written, on

 

behalf of themselves and the other several

 

Underwriters named in Schedule A

 

 

 

UBS SECURITIES LLC

 

LEHMAN BROTHERS INC.

 

J.P. MORGAN SECURITIES INC.

 

 

 

By:

UBS SECURITIES LLC

 

 

 

 

 

By:

/s/ James E. Nappo

 

 

 

Name: James E. Nappo

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ David M. Dolezal

 

 

 

Name: David M. Dolezal

 

 

Title: Director

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Underwriter

 

Number of
Firm Shares

 

 

 

 

 

UBS SECURITIES LLC

 

1,590,000

 

LEHMAN BROTHERS INC.

 

795,000

 

J.P. MORGAN SECURITIES INC.

 

265,000

 

Total

 

2,650,000

 

 

 

SCHEDULE A, PAGE 1

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Subsidiaries

 

 

 

Equity ownership, if not
100% owned by direct parent

 

Jurisdiction of
organization

 

 

 

 

 

Subsidiaries of
The Manitowoc Company, Inc. (“MTW”)

 

 

 

 

 

 

 

 

 

Manitowoc Crane Companies, Inc.*

 

 

 

Nevada

Manitowoc Foodservice Companies, Inc.*

 

 

 

Nevada

North Central Crane & Excavator Sales Corp.

 

 

 

Nevada

Manitowoc Marine Group LLC

 

 

 

Nevada

Manitowoc (Bermuda) Ltd.

 

 

 

Bermuda

Manitowoc Western Company, Inc. (inactive)

 

 

 

Wisconsin

Manitowoc Crane & Shovel Sales Corp. (inactive)

 

 

 

Ohio

Environmental Rehab, Inc. (inactive)

 

 

 

Wisconsin

Manitowoc Insurance Company Ltd.

 

 

 

Bermuda

FSG Services, LLC

 

50% MTW/50% MFP

 

Wisconsin

Manitowoc GEC Ltd.

 

 

 

Ireland

 

 

 

 

 

Subsidiaries of Manitowoc
Crane Companies, Inc. (“MCI”)

 

 

 

 

 

 

 

 

 

Femco Machine Company, Inc.

 

 

 

Nevada

Manitowoc Cranes, Inc.*

 

99% MCI/1% MTW

 

Wisconsin

West-Manitowoc, Inc.

 

 

 

Wisconsin

Manitowoc Re-Manufacturing, Inc.

 

 

 

Wisconsin

Manitowoc CP, Inc.

 

 

 

Nevada

Manitowoc MEC, Inc.

 

 

 

Nevada

Manimex S.A. de C.V. (in liquidation)

 

 

 

Mexico

 

 

 

 

 

Subsidiary of Manitowoc MEC, Inc.

 

 

 

 

 

 

 

 

 

Manitowoc Crane Group Korea Company, Ltd

 

 

 

Korea

 

 

 

 

 

Subsidiary of Manitowoc Cranes, Inc

 

 

 

 

 

 

 

 

 

Grove Cranes, LLC

 

 

 

Wisconsin

Grove U.S. L.L.C.*

 

 

 

Delaware

National Crane Corporation

 

 

 

Delaware

Grove Worldwide Holdings Germany AG

 

 

 

Germany

Grove Australia Pty. Ltd.

 

 

 

Australia

Grove Holdings France SAS

 

 

 

France

 

--------------------------------------------------------------------------------

* Significant Subsidiary

SCHEDULE B, PAGE 1

 

--------------------------------------------------------------------------------


 

 

 

Equity ownership, if not
100% owned by direct parent

 

Jurisdiction of
organization

 

 

 

 

 

Subsidiaries of Manitowoc
Foodservice Companies, Inc.

 

 

 

 

 

 

 

 

 

Manitowoc Ice, Inc.*

 

 

 

Wisconsin

Manitowoc Equipment Works, Inc.

 

 

 

Nevada

Multiplex GmbH

 

 

 

Germany

KMT Refrigeration, Inc.

 

 

 

Wisconsin

Diversified Refrigeration, Inc.*

 

 

 

Tennessee

Manitowoc FP, Inc.

 

 

 

Nevada

SerVend Sales Corp.

 

 

 

Nevada

KMT Sales Corp.

 

 

 

Nevada

 

 

 

 

 

Subsidiaries of Manitowoc Ice, Inc.

 

 

 

 

 

 

 

 

 

Manitowoc Foodservice Europe S.r.l.

 

 

 

Italy

Manitowoc Beverage Systems, Inc.

 

 

 

Nevada

Manitowoc Beverage Equipment, Inc.

 

 

 

Missouri

 

 

 

 

 

Subsidiary of KMT Refrigeration, Inc.

 

 

 

 

 

 

 

 

 

Harford Duracool LLC

 

 

 

Wisconsin

 

 

 

 

 

Subsidiary of Manitiwoc FP, Inc. (“MFP”)

 

 

 

 

 

 

 

 

 

Manitowoc Foodservice International SAS

 

 

 

France

 

 

 

 

 

Subsidiary of Manitowoc Marine Group, LLC

 

 

 

 

 

 

 

 

 

Marinette Marine Corp.*

 

 

 

Wisconsin

 

 

 

 

 

Subsidiaries of Manitowoc (Bermuda) Ltd.

 

 

 

 

 

 

 

 

 

Manitowoc (Barbados) S.r.l.

 

 

 

Barbados

Manitowoc Europe Holdings Ltd.

 

 

 

UK

 

 

 

 

 

Subsidiaries of Manitowoc Europe Holdings Ltd.

 

 

 

 

 

 

 

 

 

Manitowoc France SAS

 

 

 

France

Manitowoc Europe Ltd. (in liquidation)

 

 

 

UK

 

 

 

 

 

Subsidiary of Manitowoc France SAS

 

 

 

 

 

 

 

 

 

Potain SAS*

 

 

 

France

 

--------------------------------------------------------------------------------

* Significant Subsidiary

 

SCHEDULE B, PAGE 2

 

--------------------------------------------------------------------------------


 

 

 

Equity ownership, if not
100% owned by direct parent

 

Jurisdiction of
organization

 

 

 

 

 

Subsidiaries of Potain SAS (“PSAS”)

 

 

 

 

 

 

 

 

 

SCI les Sthenes du Plateau

 

99% PSAS/1%BPGR

 

France

Manitowoc Potain Ltd

 

 

 

UK

SCI les Aulnettes

 

98.8% PSAS/1.2% BPRG

 

France

Potain Ire Ltd

 

51% PSAS/49% Fergel E. Bent

 

Ireland

SAM Sologat SARL

 

 

 

France

Potain Zhangjiagang Ltd

 

 

 

China

Potain Ltda

 

74% PSAS/Noe Pereira

 

Brazil

Liftlux Potain GmbH

 

 

 

Germany

BPGR Sarl

 

 

 

France

Noe Pereira Filhos Ltd

 

98.64% PSAS/1.36% PGmbH

 

Portugal

Potain S.r.l.

 

99.969% PSAS/.031% SCA

 

Italy

Potain GmbH

 

99.8% Noe Pereia/.02% PSAS

 

Germany

Potain Pte Ltd

 

 

 

Singapore

Manitowoc Crane Group Asia Pte Ltd

 

 

 

Singapore

Potain Belgium (in liquidation)

 

 

 

Belgium

Potain Iberia SL

 

 

 

Spain

Sambron SA (in liquidation)

 

 

 

France

Manitowoc Crane Group CIS

 

 

 

Russia

 

 

 

 

 

Subsidiary of BPGR Sarl (“BPGR”)

 

 

 

 

 

 

 

 

 

Axiome de Re SA

 

 

 

Luxembourg

 

 

 

 

 

Subsidiary of Noe Pereira Filhos Lda

 

 

 

 

 

 

 

 

 

Potain Portugal Equipamentos Para a construcao Ltd

 

 

 

Portugal

 

 

 

 

 

Subsidiaries of Potain S.r.l. (“PSrl”)

 

 

 

 

 

 

 

 

 

Sambron Spa (in liquidation)

 

 

 

Italy

Potain Industrie S.r.l.*

 

80% PSrl/20% PSAS

 

Italy

Potain Sud Europa S.r.l.

 

 

 

Italy

 

 

 

 

 

Subsidiaries of Potain GmbH

 

 

 

 

 

 

 

 

 

Potain S.R.O.

 

 

 

Czech Republic

Potain Hungaria Kft

 

 

 

Hungary

Potain Polska SP

 

 

 

Poland

Cadillon GmbH (inactive)

 

 

 

Germany

Potain Technick GmbH

 

 

 

Germany

Solum Grundsucks Vermeitungs GmbH

 

 

 

Germany

 

--------------------------------------------------------------------------------

* Significant Subsidiary

 

SCHEDULE B, PAGE 3

 

--------------------------------------------------------------------------------


 

 

 

Equity ownership, if not
100% owned by direct parent

 

Jurisdiction of
organization

 

 

 

 

 

Subsidiaries of Potain Pte Ltd (“Ppte”)

 

 

 

 

 

 

 

 

 

Potain Pty

 

 

 

Australia

Potain Inc

 

70% PPte/30% Denis Warren

 

Philippines

 

 

 

 

 

Subsidiaries of
Manitowoc Crane Group Asia Pte Ltd

 

 

 

 

 

 

 

 

 

Manitowoc (Hangzhou) Refrigeration Co Ltd

 

 

 

China

Shanghai Manitowoc International Trading Co Ltd

 

 

 

China

Manitowoc (China) Refrigeration Co. Ltd.

 

 

 

China

 

 

 

 

 

Subsidiaries of
Grove Worldwide Holdings Germany AG

 

 

 

 

 

 

 

 

 

Manitowoc Crane Group Netherlands B.V.

 

 

 

The Netherlands

Grove Europe Limited

 

 

 

UK

Deutsche Grove GmbH*

 

 

 

Germany

 

 

 

 

 

Subsidiaries of Grove Europe, Ltd.

 

 

 

 

 

 

 

 

 

Grove Europe Pension Trustees Ltd.

 

 

 

UK

Grove Cranes Ltd. (in liquidation)

 

 

 

UK

Grove Cranes S.L.

 

 

 

Spain

 

 

 

 

 

Subsidiary of Deutsche Grove GmbH (“DGG”)

 

 

 

 

 

 

 

 

 

Grove Worldwide, Inc. & Co. KG

 

99% DGG/1% MCI

 

UK

 

--------------------------------------------------------------------------------

* Significant Subsidiary

 

SCHEDULE B, PAGE 4

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Directors and Officers

 

Terry D. Growcock

Carl J. Laurino

Thomas G. Musial

Maurice D. Jones

Dean J. Nolden

Mary Ellen Bowers

Glen E. Tellock

Timothy J. Kraus

Dennis E. McCloskey

Dean H. Anderson

Virgis W. Colbert

Daniel W. Duval

Kenneth W. Krueger

Keith D. Nosbusch

James L. Packard

Robert C. Stift

Robert S. Throop

 

SCHEDULE C, PAGE 1

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The Manitowoc Company, Inc.

 

Common Stock

 

($0.01 Par Value)

 

November     , 2004

 

UBS Securities LLC

Lehman Brothers Inc.

As Representatives of the several Underwriters

 

c/o       UBS Securities LLC

299 Park Avenue

New York, New York 10171

 

Ladies and Gentlemen:

 

This Lock-Up Letter Agreement is being delivered to you in connection with the
proposed Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by The Manitowoc Company, Inc., a Wisconsin corporation (the “Company”),
and you, as Representatives of the several Underwriters named therein, with
respect to the public offering (the “Offering”) of Common Stock, par value $0.01
per share, of the Company (the “Common Stock”).

 

In order to induce you to enter into the Underwriting Agreement, the undersigned
agrees that for a period of 90 days after the date of the final prospectus
supplement relating to the Offering the undersigned will not, without the prior
written consent of UBS, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or file (or participate in the
filing of) a registration statement with the Securities and Exchange Commission
(the “Commission”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder with respect to, any
Common Stock of the Company or any securities convertible into or exercisable or
exchangeable for Common Stock, or warrants or other rights to purchase Common
Stock, (ii) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock, or warrants or other rights to purchase Common Stock, whether any
such transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise or (iii) publicly announce an intention to
effect any transaction specified in clause (i) or (ii).  The foregoing sentence
shall not apply to (a) bona fide gifts, provided the recipient thereof agrees in
writing with the Underwriters to be bound by the terms of this Lock-Up Letter
Agreement and confirm that he, she or it has been in compliance with the terms
of this Lock-Up Letter Agreement since the date hereof, except that the

 

EXHIBIT A, PAGE 1

 

--------------------------------------------------------------------------------


 

undersigned may make bona fide gifts in an aggregate amount of up to 1,000
shares without any such agreement from the recipient(s) thereof or (b)
dispositions to any trust for the direct or indirect benefit of the undersigned
and/or the immediate family of the undersigned, provided that such trust agrees
in writing with the Underwriters to be bound by the terms of this Lock-Up Letter
Agreement and confirms that it has been in compliance with the terms of this
Lock-Up Letter Agreement since the date hereof.

 

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Offering.  The undersigned further agrees
that, for a period of 90 days after the date of the final prospectus supplement
relating to the Offering, the undersigned will not, without the prior written
consent of UBS, make any demand for, or exercise any right with respect to, the
registration of Common Stock of the Company or any securities convertible into
or exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock.

 

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering, (ii) the registration statement filed with the Securities and
Exchange Commission with respect to the Offering is withdrawn or (iii) for any
reason the Underwriting Agreement shall be terminated prior to the time of
purchase (as defined in the Underwriting Agreement), this Lock-Up Letter
Agreement shall be terminated and the undersigned shall be released from its
obligations hereunder.

 

 

Yours very truly,

 

 

 

 

 

 

Name:

 

EXHIBIT A, PAGE 2

--------------------------------------------------------------------------------


 

Exhibit B

 

Officers’ Certificate

 

1.               I have reviewed the Registration Statement and the Prospectus.

 

2.               The representations and warranties of the Company as set forth
in this Agreement are true and correct as of the time of purchase and, if
applicable, the additional time of purchase.

 

3.               The Company has performed all of its obligations under this
Agreement as are to be performed at or before the time of purchase and at or
before the additional time of purchase, as the case may be.

 

4.               The conditions set forth in paragraphs (e), (f) and (g) of
Section 6 of this Agreement have been met.

 

5.               The financial statements and other financial information
included in the Registration Statement and the Prospectus fairly present in all
material respects the financial condition, results of operations, and cash flows
of the Company as of, and for, the periods presented in the Registration
Statement and the Prospectus.

 

EXHIBIT B, PAGE 1

--------------------------------------------------------------------------------